Argued April 22, 1932.
All the members of this court, with the exception of Justice MAXEY, who dissents (and Justice LINN, who did not sit in the argument), are of one mind that the judgment and order of the Superior Court in this case should be affirmed upon the record and for the reasons set forth in its opinion, reported in103 Pa. Super. 518, and it is accordingly so ordered.
The judgment is affirmed and the record remitted that the sentence of the lower court be complied with.
Justice MAXEY dissents on the ground that the evidence does not justify the conviction of the defendant on the charge of extortion; he also holds that there was prejudicial error in the latitude allowed the district attorney in cross-examining defendant's character witnesses. *Page 402